395 F.2d 848
UNITED STATES of America, Appellee,v.Othell CAMPBELL, Appellant.
No. 11584.
United States Court of Appeals Fourth Circuit.
Argued May 4, 1968.
Decided May 20, 1968.

Thomas W. Greene, Greenville, S. C. (Sol E. Abrams, and Abrams, Bowen & Townes, Greenville, S. C., on brief) for appellant.
William B. Long, Jr., Asst. U. S. Atty. (Klyde Robinson, U. S. Atty., and Robert O. DuPre, Asst. U. S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, CRAVEN, Circuit Judge, and MacKENZIE, District Judge.
PER CURIAM:


1
Convicted of possession of illicit whiskey, Othell Campbell has appealed, complaining that his motion to suppress evidence gained from an unlawful search and seizure should have been granted. The search in question was the viewing by Alcohol and Tobacco Tax Division agents from an adjacent cornfield of a transaction in illicit whiskey which took place in the backyard of Campbell's home. The agents were not within the curtilage and the "open field" doctrine is applicable to their observations. Hester v. United States, 265 U.S. 57, 44 S. Ct. 445, 68 L. Ed. 898; United States v. Shue, 4 Cir., 385 F.2d 416; McDowell v. United States, 8 Cir., 383 F.2d 599; Rosencranz v. United States, 1 Cir., 356 F.2d 310; United States v. Hassell, 6 Cir., 336 F.2d 684; United States v. Young, 4 Cir., 322 F.2d 443; United States v. Potts, 6 Cir., 297 F.2d 68; Hodges v. United States, 5 Cir., 243 F.2d 281; Care v. United States, 10 Cir., 231 F.2d 22; Janney v. United States, 4 Cir., 206 F.2d 601. Nothing said in Katz v. United States, 389 U.S. 347, 88 S. Ct. 507, 19 L. Ed. 2d 576, requires a different result.


2
Affirmed.